                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MR. DEE’S INC., et al.,                )
                                       )
                Plaintiffs,            )
                                       )
                v.                     )           1:19CV141
                                       )
INMAR, INC., et al.,                   )
                                       )
                Defendants.            )


                     MEMORANDUM OPINION AND ORDER

     This case comes before the Court on items (B) and (C) of

“Plaintiffs’ Emergency Motion (A) to Postpone [Certain] Briefing

Deadlines, (B) to Compel, and (C) for a Status Conference” (Docket

Entry 166 at 1 (emphasis and all-caps font omitted) (the “Emergency

Motion”)).    (See Docket Entry dated Oct. 26, 2020 (referring

Emergency Motion to undersigned Magistrate Judge); see also Text

Order dated Oct. 10, 2020 (finding as moot in part and denying in

part item (A) of Emergency Motion).)       For the reasons that follow,

the Court will grant item (B) of the Emergency Motion and will deny

without prejudice item (C) of the Emergency Motion.

                              INTRODUCTION

     “This case arises in the coupon processing industry . . . .

Defendants . . . [and] International Outsourcing Services, LLC

(‘IOS’) are coupon processors . . . [who allegedly] conspired to

allocate customers and markets and to fix prices.         This [case] is

brought on behalf of a class of [allegedly] overcharged purchasers

of coupon services for violations of the Sherman Act.”            (Docket




    Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 1 of 30
Entry 145 at 1-2; see also Docket Entry 141 at 3 (“Defendant

Carolina Manufacturer’s Services, Inc. (‘CMS’) processes coupons on

behalf of the issuing manufacturers.              Defendant Carolina Coupon

Clearing, Inc. (‘CCC’) processes coupons on behalf of retailers who

receive the coupons from customers.          Purported Defendant ‘Carolina

Services’ is not a separate entity, but a d/b/a of CCC.              Defendant

Inmar, Inc. is the parent of CMS and CCC.”).)1              Shortly after the

case’s transfer from another district (see Docket Entry 113), this

Court (per United States District Judge William L. Osteen, Jr.)

lifted   a   decade-long    stay   (see    Docket   Entry    122),   whereupon

Plaintiffs served Defendants with document requests (see Docket

Entry 139-2) and Defendants responded (see Docket Entry 139-3).

     From July 19, 2019, through September 19, 2019, the parties

(through counsel)    communicated         about   Defendants’   responses   to

Plaintiffs’ document requests.        (See, e.g., Docket Entry 139-4;

Docket Entry 139-6.)       On December 12, 2019, Plaintiffs’ counsel e-

mailed Defendants’ counsel as follows:             “During our September 19

call, [Defendant] Inmar stated it was still in the process of

restoring transactional data.       Please let us know if this process

has been completed and if and when we should expect to receive any

additional transactional and financial data.”           (Docket Entry 139-5



     1 Where a Docket Entry contains documents with different page
numbers on a single page, pin citations refer to the page number(s)
in the footer appended to the filing upon docketing via the CM/ECF
system (not original pagination on documents within the filing).

                                      2




    Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 2 of 30
at 6 (emphasis added).)      That same day, counsel for Defendants

replied:    “We have (and have had for some time) all of the

pertinent CMS data.   We continue to work on the restoration of the

CCC data. . . .   We have not yet been able to restore all of the

data.”   (Id. (emphasis added).)

     On December 14, 2019, Plaintiffs’s counsel proposed another

“meet and confer,” for the purpose of “discuss[ing Defendants’]

outstanding productions . . . .”       (Id.)   A telephone conference

then took place on December 23, 2019, after which Plaintiffs’

counsel immediately e-mailed Defendants’ counsel to recount that:

     During the call, [Defendants’ counsel] stated that [they]
     did not believe the CMS and CCC transactional data was
     responsive to one of Plaintiffs’ [document requests].
     [Plaintiffs’ counsel] were surprised to hear this, as
     [they] believed [] Defendants were in the process of
     producing the data, as discussed during the parties’
     September 19 call. This data is responsive to several
     [document requests] . . . . Accordingly, please promptly
     produce this data.

(Id. at 3 (emphasis added).)

     On December 26, 2019, Defendants’ counsel reported back that:

     [They] reviewed the [document requests] identified and
     [did] not believe that th[os]e requests, let alone
     [Defendants’] responses, could ever be construed to seek
     the complete granular multi-year transaction data of CMS
     and CCC that [counsel for the parties] ha[d] been
     discussing (or an agreement to produce it). The [cited
     document requests] sought fee and pricing information and
     [Defendants] agreed to produce the contracts (and ha[d]
     done so). All that said, however, if [Plaintiffs] ma[d]e
     a written request for the data, [Defendants would] be
     happy to provide it.




                                   3




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 3 of 30
(Id.    at   2   (emphasis    added).)        On   January   3,    2020,    while

“disagree[ing] that the transactional data [wa]s not responsive [to

prior requests],” Plaintiffs served Defendants with a “request[

for] th[e] data.”        (Id. (emphasis added).)

       Specifically, Plaintiffs requested “[a]ll coupon processing

transactional data, including but not limited to the CMS and CCC

transactional     data    referenced     by   Defendants’    counsel       in   his

December 26, 2019 email to Plaintiffs’ counsel.”                  (Docket Entry

141-2 at 11 (the “ACPTD Request”) (emphasis added).) A week later,

Defendants responded, in pertinent part, that:

       Defendants object to the [ACPTD] Request[] to the extent
       that [it is] inconsistent with or outside the scope of
       permissible discovery under the Federal Rules of Civil
       Procedure.

       . . . .

       Defendants object to the [ACPTD] Request[] to the extent
       [it] do[es] not include a temporal limitation and
       therefore . . . the production of such information would
       be unreasonably burdensome and expensive in light of the
       immateriality of such information, the needs of the case,
       the amount in controversy, the limitations on Defendants’
       resources, and the importance of the issues at stake in
       the litigation.

       . . . .

       Subject to and without waiving these objections,
       Defendants respond as follows to [the ACPTD Request]:

       . . . .

       . . . Defendants also object that the term “all coupon
       processing transactional data” is vague and ambiguous in
       this context making a reasonable response unduly
       burdensome and expensive and, depending upon the
       interpretation placed upon the words in that phrase, is

                                         4




    Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 4 of 30
     overbroad making production of such documents unduly
     burdensome and expensive.       Defendants will produce
     information reflecting transactions for the period
     2000-09 to the extent that such information is extant and
     reasonably available.    By way of further explanation,
     such data for [CMS] is available and will be provided
     contemporaneously with this response. Data for [CCC] is
     in the process of restoration and checking and will be
     provided to the extent it is capable of being restored
     when available.

(Docket Entry 141-3 at 2-4 (internal paragraph numbers omitted)

(emphasis added).)

     From January 2020 through April 9, 2020, Defendants produced

documents in response to the ACPTD Request.            (See, e.g., Docket

Entry 142-2 at 2-4; Docket Entry 146 at 1.)        In the midst of that

production, Plaintiffs moved for an “exten[sion of] the class

certification and expert report and disclosure deadlines by six (6)

months in light of Defendants’ failure to [timely] produce highly

relevant   transactional,    revenue,   and   margin    data   central   to

Plaintiffs’ class certification expert report and their ability to

move for class certification.”      (Docket Entry 139 at 1 (emphasis

added).) Defendants opposed that motion and faulted Plaintiffs for

“fail[ing] to timely request the purportedly crucial data . . . .”

(Docket Entry 141 at 6 (emphasis added).)

     In resolving that dispute, the undersigned Magistrate Judge

“accept[ed] that [Plaintiffs’ document requests before the ACPTD

Request] . . . did not ‘describe with reasonable particularity

[coupon processing transactional data as a] category of items to be

inspected,’ Fed. R. Civ. P. 34(b)(1)(A).”       (Docket Entry 147 at 12

                                    5




    Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 5 of 30
(citing Docket Entry 141 at 7-8 (noting that some prior requests

mention “fees” and “prices,” but not “categor[ies] broad enough to

encompass data about individual transactions,” that another prior

request “seeks communications about pricing, not data about the

prices charged on particular transactions,” as well as that “[d]ata

showing   the    daily   transactions    between   Defendants   and   their

customers does not show either operating profits or margins and,

thus, is not responsive to [other prior requests],” and that,

because the only other potentially applicable prior request “seeks

‘interim and annual financial statements, . . . [d]aily transaction

data does not fall within [it]”)).)           The undersigned Magistrate

Judge, however, also agreed with Plaintiffs that “‘Defendants’

arguments that Plaintiffs ha[d] not been diligent in seeking

[coupon processing transaction data] . . . ignore[d] the parties’

lengthy history of meet and confer efforts during which Defendants

repeatedly indicated [such] data was forthcoming.’”         (Docket Entry

147 at 13 (quoting Docket Entry 142 at 1).)

     “Given th[e] course of events and exchanges from July through

September 2019, as well as in December 2019 . . ., the Court [would

]not countenance Defendants’ contention that ‘Plaintiffs had no

reasonable basis to believe that transaction-level data had been

requested   or   would   be   produced.’”     (Docket   Entry   147   at   15

(internal   citation     omitted)   (citing   Docket    Entry   141   at   8)




                                     6




    Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 6 of 30
(emphasis added).)2    Plaintiffs thereafter filed their Motion for

Class Certification (Docket Entry 150) and (on August 31, 2020)

Defendants responded in opposition (Docket Entry 158).            That same

day, Defendants also moved to exclude the report and testimony of

Plaintiffs’ expert witness, Dr. Kathleen Grace.          (Docket Entry 160

(“Grace Exclusion Motion”).)          By prior order, Plaintiffs had

received an extension until October 3, 2020, to file any reply as

to the Motion for Class Certification.           (See Docket Entry 155.)

They also obtained an extension until October 10, 2020, to respond

to the Grace Exclusion Motion.        (See Docket Entry 165.)

     On September 28, 2020, Plaintiffs filed the Emergency Motion,

requesting as to item (A) extensions of the deadlines to reply as

to the Motion for Class Certification and to respond to the Grace

Exclusion Motion (see Docket Entry 166 at 1-2), requesting as to

item (B) compelled production of “Defendants’ complete transaction

data,   including   withheld   data       concerning   coupon   processors’

ancillary fees” (id. at 2), and requesting as to item (C) “a

telephonic status conference with the Court to discuss how to

expeditiously address discovery issues going forward” (id.).             In

advance of any judicial action on the Emergency Motion, Plaintiffs


     2 After further analysis, the Court found “good cause under
Federal Rule of Civil Procedure 16(b)(4) to extend the time for
Plaintiffs to serve their expert report(s)/disclosures supporting
class certification and to file their class certification motion.”
(Docket Entry 147 at 16-17; see also id. at 18 (“conclud[ing] that
81 days . . . represent[ed] a reasonable figure on which to base
the extension” and “add[ing] those 81 days from April 9, 2020”).)

                                      7




    Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 7 of 30
timely filed their Reply as to the Motion for Class Certification.

(Docket Entry 172.)        Upon referral of the Emergency Motion, the

undersigned Magistrate Judge deemed “moot[] any issue as to an

extension of th[at reply] deadline” and denied the other extension

request because, “based on the content of [the timely filed] Reply

and   [its]    attachments   .    .   .,       it    appear[ed]    that   Plaintiffs

possess[ed] a basis to respond to [the Grace Exclusion] Motion,

without need of an extension of that filing deadline.” (Text Order

dated Oct. 7, 2020; see also Docket Entry dated Oct. 6, 2020

(referring Emergency Motion to undersigned Magistrate Judge).)3

       That Text Order also deferred any ruling as to item (B) and

item (C) of the Emergency Motion, pending an opportunity for

Defendants to respond.            (See Text Order dated Oct. 7, 2020.)

Defendants now have responded (Docket Entry 178), and Plaintiffs

have replied (Docket Entry 179).                    Plaintiffs also have filed a

Supplement to the Emergency Motion.                  (Docket Entry 186.)

                                   DISCUSSION

       As to item (B), the Emergency Motion “seek[s] to compel

[production of] Defendants’ complete transaction data, including

withheld      data   concerning    coupon       processors’       ancillary   fees.”

(Docket Entry 166 at 2 (emphasis added); see also id. (“[T]he


     3 The Text Order states that, “[i]f the Court ultimately
orders additional production [for item (B) of the Emergency
Motion], that order could allow Plaintiffs to make a supplemental
filing as to [the] Motion [for Class Certification] and/or [the
Grace Exclusion] Motion.” (Text Order dated Oct. 7, 2020.)

                                           8




      Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 8 of 30
withheld data is relevant to the issues of class-wide impact and

damages,    two     issues    that     are       contested   in    the     context       of

Plaintiffs’ Motion for Class Certification and [the Grace Exclusion

Motion].”).)        Plaintiffs’      Memorandum       supporting      the    Emergency

Motion points to the deposition of Defendants’ corporate designee,

Dawn    Grubbs,     to     establish    that       Defendants      withheld     coupon

processing       transactional      data,        including   particularly       as       to

ancillary fees.          (See Docket Entry 167 at 12-14 (discussing and

quoting Docket Entry 167-14); see also Docket Entry 167-14 at 6

(documenting      Grubbs’s     acknowledgment         that   she    appeared       “as    a

corporate      representative          for       [Defendant]       Inmar     and     its

subsidiaries” as well as that her “testimony will be testimony on

behalf of [Defendant Inmar]”).)              Grubbs’s deposition testimony, in

fact,   does     confirm     that   Defendants       possess      coupon    processing

transaction data regarding ancillary fees that they did not produce

to Plaintiffs; specifically, Grubbs testified as follows:

       Q. . . . With respect to data -- transaction data at
       CMS, would CMS be aware of fees charged to its
       manufacturer clients by retail processors such as IOS,
       NCH or CCC?

       A.   Yes, they would.

       . . . .

       Q.   . . . [I]f NCH submits an invoice to [] CMS for a
       CMS manufacturer client and that invoice contains
       shipping and handling fees, . . . would CMS’s
       transactional data reflect [] the shipping and handling
       fees NCH was charging and identify NCH as the
       organization charging?


                                             9




    Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 9 of 30
 A.    Yes, that data was maintained in the CMS system.

 . . . .

 Q.   . . . [CMS] ha[s] data that identifies which
 organization charged the fees, but [CMS] didn’t produce
 that in discovery?

 A.    To my knowledge, it was never requested.

 Q.    Is that -- is the data maintained?

 A.    It is maintained.

 Q.   . . . CMS would have the data that identified the
 shipping and handling fees of IOS, NCH and CCC and other
 retail processors?

 A.   They would.      CMS would have that information on
 backup tapes.

 Q.   . . . [A]nd those backup tapes are still available,
 correct?

 A.   Yes, going back to the time frame that we previously
 discussed.

 . . . .

 Q.   What was not reflected [in the data CMS produced] is
 what the actual charges were by the retail processors
 that are being reimbursed, correct?

 A.    That is correct.

 Q.   But that data exists.          It just wasn’t produced to
 [P]laintiffs in this case?

 A.    That data does exist. And to my knowledge, as I
 said before, it was never requested. Never seen anything
 with a request for that.

 . . . .

 Q.   And so CMS has data on each of the fees that the
 retail processors charge that identifies which retail
 processors charge which fee, correct?


                                10




Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 10 of 30
       A.     They do.

       Q.     And that goes back to [] 2001 or . . . back to 1999?

       A. I am not certain that it goes back to 1999. . . .
       The other data that you’re questioning may only go back
       as far as the oldest backup tape, which is 2001.

       . . . .

       Q.   Would [that data] identify each individual fee by
       fee type?

       A.   There [] are a few exceptions to that.      But in
       general, yes, it would identify each individual fee.

(Docket Entry 167-14 at 40-47 (emphasis added).)

       Defendants’ response to the Emergency Motion does not deny

that they withheld the data identified by Grubbs in the preceding

block quotation; instead, they contend that she “was exactly right

that    Plaintiffs         never   requested    data   showing   each      and    every

ancillary charge that each and every non-party retailer processor

billed to one of CMS’s manufacturer clients.” (Docket Entry 178 at

10.)     That contention cannot stand, given that the ACPTD Request

solicited “[a]ll coupon processing transactional data, including

but not limited to the CMS and CCC transactional data referenced by

Defendants’ counsel in his December 26, 2019 email to Plaintiffs’

counsel” (Docket Entry 141-2 at 11 (emphasis added)).                            At her

deposition, Grubbs (on behalf of Defendants) clearly agreed that

the    data    she    described      as   possessed    (but   not    produced)       by

Defendants constituted “transaction data at CMS” (Docket Entry 167-

14     at   40)      and    “CMS’s    transactional      data”      (id.    at     41).


                                           11




      Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 11 of 30
“[T]ransaction data at CMS” (id. at 40) and/or “CMS’s transactional

data” (id. at 41) undeniably falls within the broad term “[a]ll

coupon processing transactional data” (Docket Entry 141-2 at 11).4

     Defendants nonetheless would have the Court rule that they

“did not withhold, intentionally or otherwise, any data responsive

to [the ACPTD R]equest” (Docket Entry 178 at 12), because, after

stating objections, “Defendants produced what they said they would”



     4 The ACPTD Request’s express denotation that the term “[a]ll
coupon processing transactional data” (Docket Entry 141-2 at 11)
“includ[es] but [is] not limited to the CMS and CCC transactional
data referenced by Defendants’ counsel in his December 26, 2019
email to Plaintiffs’ counsel” (id. (emphasis added)) reinforces the
conclusion above and defeats Defendants’ effort to limit the scope
of the ACPTD Request by positing that, “[w]hen the [ACPTD R]equest
was served, it was intended to capture the prices and fees that CCC
or CMS charged” (Docket Entry 178 at 12 (citing Docket Entry 139-5
at 2) (emphasis added)). In that regard, by explicitly including
“CMS and CCC transactional data referenced by Defendants’ counsel
in his December 26, 2019 email to Plaintiffs’ counsel” (Docket
Entry 141-2 at 11), the ACPTD Request demanded “the complete
granular multi-year transaction data of CMS and CCC” (Docket Entry
139-5 at 2), which (in their e-mail of December 26, 2019)
Defendants’ counsel had described as broader than just “fee and
pricing information” (id. (emphasis added)).          Moreover, if
Plaintiffs had “intended” (Docket Entry 178 at 12) for the ACPTD
Request only “to capture the prices and fees that CCC or CMS
charged” (id.), Plaintiffs presumably would have worded the ACPTD
Request as “all coupon processing transactional data capturing the
prices and fees that CCC or CMS charged.” The plain language of
the ACPTD Request, however, eschews that narrower linguistic option
which Defendants effectively want the Court to substitute for the
actual (broader) wording of the ACPTD Request. (See Docket Entry
141-2 at 11.)    Simply put, Defendants’ rhetoric charging that
(A) Plaintiffs have “attempt[ed] to reimagine the[ ACPTD R]equest
nine months after it was served” (Docket Entry 178 at 12), (B) that
“the [ACPTD] Request is being reinterpreted [by Plaintiffs]” (id.),
and (C) that Plaintiffs have “take[n] whatever interpretation of
th[e ACPTD R]equest is most expedient in the moment” (id.) more
aptly describes Defendants’ approach here.

                                   12




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 12 of 30
(id. at 11), i.e., “data compris[ing] all of the ‘information

reflecting transactions’ that Defendants committed to produce [in

their response to the ACPTD Request]” (id. at 12 (quoting Docket

Entry 141-3 at 4); see also id. at 13 (“Plaintiffs served an overly

broad, vague [ACPTD R]equest.      Defendants objected and interpreted

the [ACPTD R]equest with reasonable limitations consistent with the

context in which it was served, then followed up by producing what

they promised.”)). The Court declines to rule in Defendants’ favor

on that basis for two reasons.

     First, as shown in the preceding discussion, Defendants did

withhold “data responsive to [the ACPTD R]equest” (id. at 12).

Second, apart from their objection that the omission of a “temporal

limitation”   from   the   ACPTD    Request   made   responding   to     it

“unreasonably burdensome and expensive” (Docket Entry 141-3 at 3),

Defendants did not adequately state objections or otherwise respond

to the ACPTD Request in compliance with Federal Rule of Civil

Procedure 34 (“Rule 34”), which (as to such matters) mandates:

     (B) Responding to Each Item. For each [request], the
     response must either state that inspection . . . will be
     permitted as requested or state with specificity the
     grounds for objecting to the request, including the
     reasons. The responding party may state that it will
     produce copies of documents . . . instead of permitting
     inspection.   The production must then be completed no
     later than the time for inspection specified in the
     request or another reasonable time specified in the
     response.

     (C) Objections.   An objection must state whether any
     responsive materials are being withheld on the basis of


                                    13




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 13 of 30
        that objection. An objection to part of a request must
        specify the part and permit inspection of the rest.

Fed. R. Civ. P. 34(b)(2) (emphasis added); see also Fed. R. Civ. P.

34 advisory committee notes, 2015 amend. (“Rule 34(b)(2)(B) is

amended to require that objections to Rule 34 requests be stated

with specificity. . . .        The specificity of the objection ties to

the new provision in Rule 34(b)(2)(C) directing that an objection

must state whether any responsive materials are being withheld on

the basis of that objection.”).

        As quoted in the Introduction, in responding to the ACPTD

Request, Defendants lodged these four objections that potentially

bear upon their opposition to item (B) of the Emergency Motion:

        1) “inconsistent with or outside the scope of permissible

discovery under the Federal Rules of Civil Procedure” (Docket Entry

141-3 at 2 (emphasis added));

        2) “do[es] not include a temporal limitation and therefore

.   .   .   production   of   such   information   would   be   unreasonably

burdensome and expensive in light of the immateriality of such

information, the needs of the case, the amount in controversy, the

limitations on Defendants’ resources, and the importance of the

issues at stake in the litigation” (id. at 3 (emphasis added));

        3) “the term ‘all coupon processing transactional data’ is

vague and ambiguous in this context making a reasonable response

unduly burdensome and expensive” (id. at 4 (emphasis added)); and



                                      14




    Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 14 of 30
     4) “depending upon the interpretation placed upon the words in

th[e] phrase [‘all coupon processing transactional data,’ that

term] is overbroad making production of such documents unduly

burdensome and expensive” (id. (emphasis added)).5

     The first of those four objections does not “state with

specificity . . . the reasons,” Fed. R. Civ. P. 34(b)(2)(B), the

ACPTD Request supposedly seeks information “inconsistent with or

outside the scope of permissible discovery under the Federal Rules

of Civil Procedure” (Docket Entry 141-3 at 2).       (See id. (offering

no reasons to support such objection).)        The second of the four

foregoing objections lists only lack of “a temporal limitation” as

a “specific[] . . . reason[],” Fed. R. Civ. P. 34(b)(2)(B), why

“production of [] information [responsive to the ACPTD Request]

would be unreasonably burdensome and expensive” (Docket Entry 141-

3 at 3).   Finally, the third and fourth (above-quoted) objections,

i.e., that “making a reasonable response” (id. at 4) and/or “making

production of [] documents [responsive]” (id.) to the ACPTD Request

would qualify as “unduly burdensome and expensive” (id.), both rest

on interconnected “reasons,” Fed. R. Civ. P. 34(b)(2)(B):            “the


     5 Defendants also generally objected “to the [ACPTD] Request[]
to the extent [it] purport[s] to require production of information
that is subject to the attorney-client privilege and/or work
product doctrine, or any other applicable claim of privilege or
related protective doctrine” (Docket Entry 141-3 at 3) and “to the
extent [it] request[s] the production of information which is not
. . . or is no longer within Defendants’ possession, custody, or
control” (id.). Those objections do not inform their opposition to
item (B) of the Emergency Motion. (See Docket Entry 178 at 10-20.)

                                   15




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 15 of 30
term ‘all coupon processing transactional data’ is vague and

ambiguous      in    this    context    .     .    .    and,    depending      upon    the

interpretation placed upon the words in that phrase, is overbroad”

(Docket Entry 141-3 at 4 (emphasis added)). Those twin objections,

however, do not provide adequate “specificity,” Fed. R. Civ. P.

34(b)(2)(B), for their underlying “reasons,” id.                         In particular,

Defendants offered no explanation about how or why “the term ‘all

coupon processing transactional data’” (Docket Entry 141-3 at 4)

suffers from “vague[ness] and ambiguous[ness] in this context”

(id.) or what “interpretation placed upon the words in that phrase”

(id.) would render it “overbroad” (id.).                     (See id.)

       Defendants thus properly made only one objection, i.e., that

the ACPTD Request “do[es] not include a temporal limitation and

therefore      .    .    .   production       of      such   information       would    be

unreasonably burdensome and expensive” (id. at 3 (emphasis added)).

As to the other three objections – “inconsistent with or outside

the    scope   of       permissible    discovery”        (id.      at   2),   “vague   and

ambiguous in this context making a reasonable response unduly

burdensome     and       expensive”    (id.      at    4),   and    “overbroad    making

production of such documents unduly burdensome and expensive” (id.)

– Defendants “fail[ed] to present valid objections to the[ ACPTD

R]equest[ and thereby] ‘waived any legitimate objection [they] may

have had,’” Kinetic Concepts, Inc. v. ConvaTec Inc., 268 F.R.D.

226, 247 (M.D.N.C. 2010) (quoting Mancia v. Mayflower Textile


                                            16




      Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 16 of 30
Servs. Co., 253 F.R.D. 354, 364 (D. Md. 2008)); see also American

Humanist Ass’n v. Perry, No. 5:15CT3053, 2017 WL 11534764, at *3

(E.D.N.C. Mar. 17, 2017) (unpublished) (granting motion to compel

where objections “assert[ed] that the [document] requests [we]re

overly    broad,      vague,   and/or     burdensome    with     little     further

explanation      or      justification,”        as   such      “objections      are

insufficient”      and    “subject   to    waiver”);    Tucker     v.     Momentive

Performance Materials USA, Inc., No. 2:13CV4480, 2016 WL 8252929,

at   *3   n.2   (S.D.W.     Va.   Nov.    23,   2016)   (unpublished)        (“[The

p]laintiff must state specific reasons for the objections to the

. . . request for documents.             [The p]laintiff’s objections . . .

are insufficient.        [The p]laintiff has failed to provide specific

reasons for     his      objection   in   his   response    to   the    [document]

request.” (internal citation omitted)).6


     6 Alternatively (and to the extent, irrespective of any
waiver, the Court, “on its own,” Fed. R. Civ. P. 26(b)(2)(C), must
assess the propriety of the ACPTD Request), the record does not
support a finding that (apart from its lack of a time-limit) the
ACPTD Request extends beyond the authorized scope of discovery and/
or imposes an undue burden/expense as a result of vagueness/
ambiguity or overbreadth. As an initial matter, generally, “[a]
party claiming that a discovery request is unduly burdensome must
present an affidavit or other evidence that specifically describes
the process of obtaining the responsive documents or information
and the time and expense involved in responding to the request.”
Futreal v. Ringle, No. 7:18CV29, 2019 WL 137587, at *10 (E.D.N.C.
Jan. 7, 2019) (unpublished) (emphasis added). “[Defendants] ha[ve]
not presented these types of materials,” id.; to the contrary, the
declaration on which they rely to show the burden of further
responding to the ACPTD Request (see Docket Entry 178 at 20 (citing
Docket Entry 178-1 at 8-9)) states only that “[r]etrieving
[unproduced] data back to 2000 would require between 40 and 60
                                                     (continued...)

                                          17




     Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 17 of 30
     Furthermore, “Defendants’ response[ to the ACPTD Request is]

deficient in that they fail[ed] to identify whether responsive

documents [we]re being withheld on the basis of the objections.”


     6(...continued)
hours of time from one of [their] engineers” (Docket Entry 178-1 at
9 (emphasis added)). Defendants’ decision to address only “the
time . . . involved in responding,” without “specifically
describ[ing] the process of obtaining the responsive documents
. . . and expense involved,” Futreal, 2019 WL 137587, at *10
(emphasis added), precludes a finding that compelled production of
data withheld by Defendants would exceed the bounds of discovery
“proportional to the needs of the case,” Fed. R. Civ. P. 26(b)(1),
because – absent evidence “specifically describ[ing] the process of
obtaining the responsive documents . . . and expense involved,”
Futreal, 2019 WL 137587, at *10 – the Court cannot conclude that
“the burden or expense of the proposed discovery outweighs its
likely benefit,” Fed. R. Civ. P. 26(b)(1), particularly given
Plaintiffs’ plausible rebuttal to Defendants’ attack on the
withheld data’s significance (compare Docket Entry 179 at 9-12,
with Docket Entry 178 at 14-18) and existing uncertainty as to
whether “Defendants already restored their transactional data”
(Docket Entry 167 at 23). Additionally, Grubbs’s testimony refutes
the notion that “the term ‘all coupon processing transactional
data’ is vague and ambiguous in this context” (Docket Entry 141-3
at 4), as she readily agreed that the unproduced data constituted
“transaction data at CMS” (Docket Entry 167-14 at 40) and “CMS’s
transactional data” (id. at 41), which (in turn) a reasonable
person familiar with “this context” (Docket Entry 141-3 at 4) would
understand as captured by the term “[a]ll coupon processing
transactional data” (Docket Entry 141-2 at 11). Lastly, the Court
agrees with Plaintiffs that the breadth of the ACPTD Request stems
directly from the fact that “Defendants previously argued that
Plaintiffs’ discovery requests were too narrow to encompass
transaction data, such that production of data wasn’t required.”
(Docket Entry 179 at 5 (citing and parenthetically quoting Docket
Entry 141 at 7 (arguing Plaintiffs could have used broader language
in prior requests, such as “‘all documents stating a fee’ [or]
‘each and every document reflecting a fee’” (comma omitted))).)
The Court declines to “place[ Plaintiffs] in a ‘damned if you do,
damned if you don’t’ position,” Greenwood v. Koven, 880 F. Supp.
186, 197 (S.D.N.Y. 1995), for accepting Defendants’ representation
that, if Plaintiffs served a broadly-worded request, Defendants
would produce “the complete granular multi-year transaction data of
CMS and CCC” (Docket Entry 139-5 at 2).

                                   18




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 18 of 30
Stephenson v. McCoy, No. 6:17CV1805, 2018 WL 671500, at *2 (D.S.C.

Feb. 1, 2018) (unpublished) (citing Fed. R. Civ. P. 34(b)(2)(C) and

granting motion to compel).                 Instead, “[s]ubject to and without

waiving the[ir] objections, Defendants respond[ed]” (Docket Entry

141-3       at   4)     that    they   “will    produce     information      reflecting

transactions          for   the    period   2000-09    to    the   extent    that   such

information is extant and reasonably available” (id. (emphasis

added)) and “further expla[ined that] such data for [CMS] is

available         and    will     be   provided     contemporaneously        with   this

response” (id.), as well as that “[d]ata for [CCC] is in the

process of restoration and checking and will be provided to the

extent it is capable of being restored when available” (id.).

Except as concerns the date restriction (to “the period from 2000-

09” (id.)), “an individual reviewing [that] response[] would not

know    .    .    .     whether   [Defendants]      had     withheld   any    otherwise

responsive documents and whether documents were withheld on one (or

more) of the four [objections] . . . identified in the [response]

. . . .”         Futreal, 2019 WL 137587, at *5.7


     7 By including a date restriction in the description of what
they would produce, Defendants’ response to the ACPTD Request gave
(at least implied) notice that they had withheld documents from
outside that period based on their undue burden/expense objection
arising from the ACPTD Request’s failure to “include a temporal
limitation” (Docket Entry 141-3 at 3). See Fed. R. Civ. P. 34
advisory committee notes, 2015 amend. (approving of response to
request “stat[ing] that the responding party will limit the search
to documents . . . within a given period of time,” coupled with a
“statement [identifying] what has been . . . ‘withheld’ [as]
                                                    (continued...)

                                               19




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 19 of 30
     In the well-chosen words of a neighboring court:

     The [] Rules are designed to remove this kind of guessing
     game from the discovery process. Parties should not need
     to bring the court into the middle of the discovery
     process . . . to find out if otherwise responsive
     documents have been withheld because of a[n objection].
     Instead, attorneys should unambiguously state when they
     have withheld documents responsive to discovery requests
     . . . . [Defendants’] response[ to the ACPTD Request]
     failed to meet this standard and did not comply with the
     [] Rules.

Id. at *6; see also Lee v. Max Int’l, LLC, 638 F.3d 1318, 1322

(10th Cir. 2011) (“Discovery is not supposed to be a shell game,

where the hidden ball is moved round and round and only revealed

after   so   many   false    guesses   are   made   and   so   much   money   is

squandered.”).

     Given    all    these    considerations,       the   Court   will   order

Defendants to produce, for the period from 2000-09,8 “[a]ll coupon

processing transactional data” (Docket Entry 141-2 at 11) and will

permit Plaintiffs to use such data to make supplemental filings




     7(...continued)
anything beyond the scope of the search specified”). Conversely,
because Defendants’ response to the ACPTD Request elsewhere employs
vague language to report what they would produce, i.e.,
“information reflecting transactions . . . to the extent that such
information is extant and reasonably available” (Docket Entry 141-3
at 4), Defendants inadequately “specified what [they] believed, in
good faith, was the appropriate scope of discovery,” Futreal, 2019
WL 137587, at *5, and obfuscated whether they “rel[ied] on
[objections] to withhold otherwise responsive documents,” id.

     8    Plaintiffs have not contested the propriety of a
restriction of the ACPTD Request to that period. (See Docket Entry
166 at 2; Docket Entry 167 at 21-25; Docket Entry 179 at 3-13.)

                                       20




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 20 of 30
supporting their Motion for Class Certification and opposing the

Grace Exclusion Motion.9

      As a final matter, item (C) of the Emergency Motion “seek[s]

a   telephonic    conference     with    the   Court   to   discuss   how   to

expeditiously address discovery issues going forward, including the

need to search over 1,000 boxes of hard copy documents, seven years

of annual network server backups, and images of two key executives’

computers . . . .”      (Docket Entry 166 at 2-3; see also Docket Entry

186 at 2-3 (providing clarifying information about imaging of

computers).)     According to Plaintiffs, “deficiencies uncovered in

Defendants’ productions have caused Plaintiffs to become gravely

concerned    about     whether   Defendants    adequately    searched   these

repositories     for    responsive   material,    particularly    given     the

limited quantity and low quality of Defendants’ document production

thus far.”     (Docket Entry 167 at 25.)         Plaintiffs therefore want

the Court to use the requested conference to “require[ Defendants]

to disclose what they did to search for and produce documents


     9   Upon granting a motion to compel, a “court must, after
giving an opportunity to be heard, require the party . . . whose
conduct necessitated the motion . . . to pay the movant’s
reasonable expenses incurred in making the motion, including
attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). Only three
exceptions apply to the foregoing mandate: “(i) the movant filed
the motion before attempting in good faith to obtain the disclosure
or discovery without court action; (ii) the opposing party’s
nondisclosure, response, or objection was substantially justified;
or (iii) other circumstances make an award of expenses unjust.”
Id. Accordingly, the Court also will order the parties to meet and
confer about expense-shifting and thereafter to file a joint notice
setting out their position(s) on that issue.

                                        21




    Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 21 of 30
responsive to Plaintiffs’ discovery requests.”           (Id. at 26; see

also id. (“Defendants’ counsel wouldn’t disclose this information

when asked by Plaintiffs’ counsel, and [Grubbs] was instructed not

to answer questions regarding these issues on the basis of the

attorney-client privilege and work product doctrine.”).)

      The Rules “impose[] an affirmative duty to engage in pretrial

discovery in a responsible manner that is consistent with the

spirit and purposes of Rules 26 through 37.”          Fed. R. Civ. P. 26

advisory committee’s notes, 1983 amend., subdiv. (g).                “[T]he

spirit of the [R]ules is violated when advocates attempt to use

discovery tools as tactical weapons rather than to expose the facts

and illuminate the issues . . . .”         Fed. R. Civ. P. 26 advisory

committee’s notes, 1983 amend.        Consistent with that vision, the

Rules impose a certification requirement as to all discovery

papers, which “obliges each attorney to stop and think about the

legitimacy of a discovery request, a response thereto, or an

objection.”      Fed. R. Civ. P. 26 advisory committee’s notes, 1983

amend., subdiv. (g).      By signing that certification, an attorney

“certifies that [he or she] has made a reasonable effort to assure

that the client has provided all the information and documents

available to [the client] that are responsive to the discovery

demand.”    Id.; see also Fed. R. Civ. P. 37 advisory committee’s

notes, 1993 amend., subdiv. (a) (“[Discovery requests] should not

be   read   or    interpreted   in   an   artificially    restrictive      or


                                     22




     Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 22 of 30
hypertechnical manner to avoid disclosure of information fairly

covered by the discovery request . . . .”).

       Each time Defendants’ counsel served discovery responses, said

counsel certified compliance with the foregoing standards.                  See

Buchanan v. Consolidated Stores Corp., 206 F.R.D. 123, 125 (D. Md.

2002) (“Production and certification by counsel already certifies

that [the d]efendant is, in good faith, producing all responsive

documents . . . .”).        In the face of such certifications by an

officer of the Court, Plaintiffs’ generalized criticism of the

“limited      quantity   and    low   quality   of    Defendants’   document

production” (Docket Entry 167 at 25) or Plaintiffs’ bald assertion

that   “the    computers   of   two   executives     centrally   involved   in

assessing and negotiating Defendants’ agreements with IOS . . .

have not been searched for responsive documents” (Docket Entry 179

at 13) does not warrant judicial intervention, see generally

Kinetic Concepts, 268 F.R.D. at 252 (“[E]ven an informed suspicion

that additional non-privileged documents exist . . . cannot support

an order compelling production of documents.”). Nor does the Court

infer a breach of Defendants’ (and their counsel’s) discovery

obligations from the mere fact that – consistent with Federal Rule

of Civil Procedure 26(e)(1)(A) – Defendants supplemented their

prior production in advance of Grubbs’s deposition (see Docket

Entry 167 at 11 (grousing that, “[o]n August 26, [2020,] Defendants

produced 1,328 new documents”)), as one would expect additional


                                      23




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 23 of 30
responsive documents to come to light at that juncture, given that

preparation for corporate depositions “requires a good faith effort

to find out the relevant facts — to collect information, review

documents, and interview employees with personal knowledge,” Dorsey

v. TGT Consulting, LLC, 888 F. Supp. 2d 670, 685 (D. Md. 2012)

(internal quotation marks omitted).

     As   concrete     “deficiencies     uncovered     in    Defendants’

productions” (Docket Entry 167 at 25), Plaintiffs’ Memorandum

supporting the Emergency Motion identifies only the fact that,

“[d]uring [a] deposition of a third-party witness . . ., Defendants

introduced documents that had never been produced in discovery but

that were responsive to Plaintiffs’ requests” (id. at 10 (citing

Docket Entry 167-5 and referencing Docket Entry 167-6)).                 The

record reflects that, after that deposition (on July 22, 2020),

Plaintiffs’ counsel e-mailed Defendants’ counsel to inquire about

three documents, asking, inter alia, “[w]hy weren’t these [three]

documents produced in discovery?”       (Docket Entry 167-5 at 2; see

also id. (“Why did you choose to omit the 3rd page of the Milano

letter from the deposition, which shows that Mike Milano signed the

document?”).)   The next day, Defendants’ counsel responded:

     The first document was not produced because it was not
     responsive to any of your requests. (It is a comparison
     of CMS and CRC.)

     The second document was not produced because it also does
     not mention IOS. To the extent that “Promotion Analysis”
     is part of IOS, it might be responsive and I am happy to
     produce it with a bates number if you like.

                                   24




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 24 of 30
      The third document – the Milano letter – was produced by
      you all. It was produced to us in an extremely small and
      barely legible way and when it was blown up and copied
      for the deposition, the bates number was excluded. I did
      not choose to omit the third page; it was never produced
      to us.

(Docket     Entry    167-8    at    3-4;     see     also       id.     at   3     (documenting

subsequent reply from Plaintiffs’ counsel that “[b]oth CRC and

Promotion     Analysis       were    part       of   IOS    and       the    two     unproduced

documents     [Defendants]         used    in     [the]     deposition            were   clearly

responsive to Plaintiffs’ document requests”).)

      In opposing “a status conference aimed at obtaining . . .

‘discovery on discovery’” (Docket Entry 178 at 20), Defendants have

argued that Plaintiffs’ false accusation that Defendants improperly

withheld     the     Milano       letter,       when       it     “in       fact    came    from

[Plaintiffs’] own production” (id. at 21 n. 20), reveals the poor

“quality of their critique” (id.), and that, “even assuming the

[other    two]      documents       should      have       been       produced,      the    late

production of two documents does not provide a basis for Plaintiffs

to   take    discovery       on     Defendants’        process          of    responding      to

Plaintiffs’ numerous, broad requests” (id. at 22 n. 20 (emphasis

added)).     Plaintiffs’ mistaken decision to seize upon the Milano

letter as a justification to attack the adequacy of Defendants’

document     production       does     undercut        the        force      of    Plaintiffs’

protestations; however, Defendants’ dismissal of their failure to

produce the other two documents as a mere “late production” (id.)

also strikes a false note.                In that regard, Defendants did not

                                             25




     Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 25 of 30
simply belatedly uncover those two documents and produce them to

Plaintiffs pursuant to the duty of supplementation; rather, as the

block quotation above indicates, Defendants intentionally withheld

those documents after deeming them non-responsive because they do

not mention IOS, notwithstanding the fact that they reference two

other entities (“CRC and Promotion Analysis” (Docket Entry 167-8 at

3; see also Docket Entry 167-6 at 2, 4)), which Plaintiffs describe

as “part of IOS” (Docket Entry 167-8 at 3).

      Viewed from that perspective, Defendants’ withholding of those

two documents may represent a symptom of a larger problem, i.e.,

lack of “reasonable effort [by Defendants’ counsel] to assure that

[Defendants] provided all the information and documents available

to   [them]    that    are   responsive    to     [Plaintiffs’]    discovery

demand[s],” Fed. R. Civ. P. 26 advisory committee’s notes, 1983

amend., subdiv. (g), and/or “read[ing] or interpret[ing discovery

requests] in an artificially restrictive or hypertechnical manner

to avoid disclosure of information fairly covered by the discovery

request[s],” Fed. R. Civ. P. 37 advisory committee’s notes, 1993

amend., subdiv. (a).         For example, if Defendants limited their

document    searches    such   that    they     only   retrieved   documents

containing the word “IOS,” without considering whether they also

should have searched for documents that discuss “part of IOS”

(Docket Entry 167-8 at 3), they (and their counsel) may not have

complied with their discovery obligations.


                                      26




     Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 26 of 30
     At present, the Court considers a telephone conference an ill-

suited and/or premature mechanism for assessing that potential

problem.    Instead, the Court will direct:

     1)    Plaintiffs   to   identify     for   Defendants   five   document

requests as to which Plaintiffs hold a good-faith concern that

Defendants have not conducted a proper search and/or have not

produced responsive documents Plaintiffs expected to receive;

     2)    Defendants   to   serve    Plaintiffs     with    “an    affidavit

describing the efforts made to locate documents responsive to

[those] requests,” Buchanan, 206 F.R.D. at 125;

     3) Plaintiffs to notify Defendants of any objections to the

adequacy of those efforts and of any additional efforts Plaintiffs

propose, after which the parties shall meet and confer; and

     4) the parties to file a joint notice setting out their

positions on any disputes that remain following that process.

     In closing, the Court once more reminds the parties of Chief

Justice John Roberts’s admonitions regarding the proper conduct of

litigation, as recently excerpted by a neighboring court:

     [T]o avoid litigation “degenerating into wasteful
     clashes,” [Federal] Rule [of Civil Procedure] 1 place[s]
     on lawyers the obligation to control the expense and time
     demands of litigation, which would otherwise be stymied
     by “antagonistic tactics, wasteful procedural maneuvers,
     and teetering brinksmanship.” . . .       [It] charge[s]
     counsel to “affirmatively search out cooperative
     solutions, chart a cost-effective course of litigation,
     and assume shared responsibility with opposing counsel to
     achieve just results.”



                                     27




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 27 of 30
Stultz v. Virginia, No. 7:13CV589, 2019 WL 4741315, at *1 (W.D. Va.

Aug. 15, 2019) (unpublished) (internal brackets omitted) (quoting

Chief Justice John Roberts, “2015 Year-End Report on the Federal

Judiciary,”      https://www.supremecourt.gov/publicinfo/year-

end/2015year-endreport.pdf), adopted as modified, 2019 WL 4740241

(W.D. Va. Sept. 27, 2019) (unpublished).

                              CONCLUSION

     Defendants did not properly respond to the ACPTD Request and

additional   reasonable   questions     exist   about   the   adequacy   of

Defendants’ compliance with their discovery obligations.

     IT IS THEREFORE ORDERED that the Emergency Motion (Docket

Entry 166) is GRANTED as to item (B) therein, in that, on or before

November 18, 2020, Defendants shall produce to Plaintiffs, for the

period from 2000-09, “[a]ll coupon processing transactional data”

(Docket Entry 141-2 at 11);

     IT IS FURTHER ORDERED that, on or before November 25, 2020,

the parties shall meet and confer about expense-shifting as to item

(B) of the Emergency Motion.

     IT IS FURTHER ORDERED that, on or before December 2, 2020, the

parties shall file a joint notice setting out their position(s) on

expense-shifting as to item (B) of the Emergency Motion, including

whether and in what amount the Court should order expense-shifting.

     IT IS FURTHER ORDERED that, on or before December 9, 2020,

Plaintiffs may file a supplement of no more than 10 pages in


                                   28




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 28 of 30
support of their Motion for Class Certification (Docket Entry 150),

limited to discussion of the coupon processing transactional data

produced by Defendants in compliance with this Order.

     IT IS FURTHER ORDERED that, on or before December 9, 2020,

Plaintiffs may file a supplement of no more than 10 pages in

opposition to the Grace Exclusion Motion (Docket Entry 160),

limited to discussion of the coupon processing transactional data

produced by Defendants in compliance with this Order.

     IT IS FURTHER ORDERED that the Emergency Motion (Docket Entry

166) is DENIED WITHOUT PREJUDICE as to item (C) therein, in that

the Court declines to set a telephone conference at this time.

     IT IS FURTHER ORDERED that, on or before November 9, 2020,

Plaintiffs shall identify for Defendants five document requests as

to which Plaintiffs hold a good-faith concern that Defendants have

not conducted a proper search and/or have not produced responsive

documents Plaintiffs expected to receive.

     IT IS FURTHER ORDERED that, on or before November 16, 2020,

Defendants shall serve Plaintiffs with “an affidavit describing the

efforts made to locate documents responsive to [those] requests,”

Buchanan, 206 F.R.D. at 125.

     IT IS FURTHER ORDERED that, on or before November 23, 2020,

Plaintiffs   shall   notify   Defendants   of   any   objections   to    the

adequacy of those efforts and of any proposals for additional

efforts.

                                   29




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 29 of 30
     IT IS FURTHER ORDERED that, on or before November 30, 2020,

the parties shall meet and confer about any such objections and/or

proposals.

     IT IS FURTHER ORDERED that, on or before December 7, 2020, the

parties shall file a joint notice setting out their position(s) on

any remaining disputes about any such objections and/or proposals.


                                          /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge
November 4, 2020




                                   30




   Case 1:19-cv-00141-WO-LPA Document 187 Filed 11/04/20 Page 30 of 30
